Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It’s unclear if the guide wheels in claim 9 are referring back to the rotatable guide bodies of claim 1 or if they’re different elements.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 5, 9, 10, 12, 14, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,031 B2 (Belton) in further view of US Patent 1,095,363 (Weiss).


    PNG
    media_image1.png
    395
    490
    media_image1.png
    Greyscale

With respect to claim 3, the combination shows (Belton) wherein the first wall lies horizontally within the overhead storage area in the stored position, and is disposed upright below the overhead storage area in the accessible position (Fig.5).  
With respect to claims 4, 5, and 14, the combination shows (Belton as modified) a leading one of the guide bodies is disposed adjacent to the curved segment of the guide member when the storage container is in the stored position (when the container 201 is retracted in the storage position) and the curved segment is a downwardly curved portion to bias the storage container downward (Fig.5)
With respect to claim 9, the combination (Belton) shows wherein the guide sections are guide rails (rails formed by recesses 321, Fig.5, Fig.7) and the storage container includes a plurality of guide wheels (220) each being displaceable along one of the guide rails, at least one of the guide wheels being disposed on a downwardly 
With respect to claims 10 and 16, the combination shows (Belton) wherein the first wall (bottom wall) interconnects with at least a second wall (front wall of drawer 201) and is perpendicular thereto, the second wall being oriented upright and the first wall being oriented horizontally within the overhead storage area when the storage container is in the stored position (when pushed in the closed position), and the second wall being oriented horizontally (Fig.5) and the first wall being oriented upright (Fig.5) below the overhead storage area when the storage container is in the accessible position.  
With respect to claim 21, the combination shows (Belton) wherein the first wall (bottom wall of drawer 201, Fig.5) interconnects with a second wall (front wall of drawer 201) of the storage container and is perpendicular to the second wall, the first and second walls delimiting an interior of the storage container (Fig.5), the storage container being open along a front portion (Fig.5) thereof in the accessible position to provide access to the interior.
With respect to claim 18, the combination teaches the claimed invention except for the method steps of storing an item. However, it would have been obvious to one having ordinary skill in the art to follow the method steps of claim 18, since such method steps occur during the ordinary course of using the device.
With respect to claim 19, modified Belton shows biasing the storage container downward when the storage container is in the overhead storage area (via the downwardly extending curved segment).  
s 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,031 B2 (Belton) in view of US Patent 1,095,363 (Weiss) in further view of US Patent 3,814,366 (Staifer).
	With respect to claim 2 and claim 13, the combination doesn’t show the second orientation of the first wall is offset from the first orientation by about 90 degrees. Staifer shows wherein the second orientation (solid lines of container 19 in vertical position) of the first wall (bottom wall of container 19) is offset from the first orientation (in storage position, see dotted lines in figure 3) by about 900.  It would have been obvious to one having ordinary skill in the art to orient the container such that the first wall in the second orientation is offset from the first orientation by about 90 degrees, as taught by Staifer, in order to easily view and access all the items in the container.
4.	Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,031 B2 (Belton) in view of US Patent 1,095,363 (Weiss) in further view of US Patent 3,770,133 (Kolker).
	With respect to claims 6, 15 and 20, the combination doesn’t show a motor. Kolker teaches a motor assembly (Col.5 lines 28-35) having a motor drivingly engaging at least one displacement member (44/40), said displacement member (40) being mounted to the storage container (17, at 39, Fig.4) to displace the storage container between the stored and accessible positions.  It would have been obvious to one having ordinary skill in the art to include a motor assembly, as taught by Kolker, in order to automatically move the storage container between storage and accessible positions.
11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,031 B2 (Belton) in view of US Patent 1,095,363 (Weiss) in further view of US Patent 6,733,095 B1 (Rieb).
	With respect to clam 11, the combination teaches the storage container is a box and the walls are connected together but does not teach it is a hermetically-sealed interior. Rieb shows a hermetically sealed interior (col.1 lines 16-18). It would have been obvious to one having ordinary skill in the art to hermetically seal the storage box of  modified Belton, such as shown by Rieb, in order to protect the items within the storage container.  
6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,926,031 B2 (Belton) in view of US Patent 1,095,363 (Weiss) in further view of US Patent 481,586 (Paul).
	With respect to claim 17, the combination shows the storage area is concealed from view by the storage container when the storage container is in stored position but doesn’t explicitly teach the storage area is above a closet. Paul shows a storage area (storage area that accommodates drawers 3) is above a closet (2). It would have been obvious to one having ordinary skill in the art to put the storage area above a closet, as taught by Paul, in order to further organize the closet and provide more space for items. 
7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JPS57-54669 (JP ‘669) alone.
	With respect to claim 18, JP ‘669 shows an overhead storage area comprising a storage container (storage box 6) disposed beneath the overhead storage area (5); the container is raised to be stored within the overhead storage area by rolling upwardly a 
With respect to claim 18, JP ‘669 teaches the claimed invention except for the method steps of storing an item. However it would have been obvious to one having ordinary skill in the art to follow the method steps of claim 18, since such method steps occur during the ordinary course of using the device.
With respect to claim 19, JP ‘669 teaches further comprising biasing the storage container downward when the storage container is in the overhead storage area (the curved segment is downwards to the vertical segment and thus the container is biased downward).
7.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,770,133 (Kolker) alone.
With respect to claim 18, Kolker shows an overhead storage area comprising a storage container (17) disposed beneath the overhead storage area (at 23, Fig.1, Fig.2); the container is raised to be stored within the overhead storage area by rolling upwardly a first wall (25) of the storage container (the entire container is rolled up so all the walls of the container are rolled upwardly as a unit via wheels 19) along laterally-spaced apart members (rails 11 and 11, Fig.2) defining a pre-defined path; upward displacement of the storage container changes the orientation of the storage container and the first wall 
With respect to claim 18, Kolker teaches the claimed invention except for the method steps of storing an item. However it would have been obvious to one having ordinary skill in the art to follow the method steps of claim 18, since such method steps occur during the ordinary course of using the device.
With respect to claim 19, Kolker teaches further comprising biasing the storage container downward when the storage container is in the overhead storage area (the curved segment is downwards to the vertical segment and thus the container is biased downward).
With respect to claim 20, modified Kolker teaches a motor assembly (Col.5 lines 28-35).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new grounds of rejection.
With respect to claim 18, the method doesn’t explicitly teach the rotating bodies/wheels are on the first wall, thus the claim is broad enough to interpret that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637